Citation Nr: 9932035	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to a special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran active military service from September 1952 to 
August 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1997 from the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to special monthly 
pension benefits based on the need for the regular aid and 
attendance of another person, and/or by reason of being 
housebound.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's principle nonservice connected disabilities 
are lumbar spondylosis, evaluated as 40 percent disabling; 
dysthymic disorder, evaluated as 30 percent disabling; high 
blood pressure, evaluated as 10 percent disabling; anemia, 
gastritis, evaluated as 10 percent disabling; status post 
left nephrectomy and nephrolithiasis, evaluated as 10 percent 
disabling and diverticulitis, evaluated as noncompensable.

3.  The veteran's combined evaluation currently assigned for 
these disabilities is 70 percent. 

4.  The veteran's disabilities do not render him unable to 
routinely care for his daily needs without regular personal 
assistance from others, and do not render him unable to 
protect himself from the hazards and the dangers incident to 
his daily environment.

5.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

6.  The veteran does not have a single permanent disability 
rated as 100 percent disabling on a scheduler basis.

7.  The veteran's disabilities do not substantially confine 
him to his dwelling and immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance of another 
person or on being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  A VA examination was conducted 
that sufficiently documented the nature and severity of his 
disabilities, and the impact these disabilities have on his 
personal functioning.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.  



I. Factual Background

Currently the veteran has not established service connection 
for any disability.  VA treatment records from January to May 
1982 noted right renal lithiasis and left kidney stone.  He 
underwent a left ureterolithotomy in May 1982.  X-rays from 
August 1982 of the kidneys showed a mild left renal pelvo-
caliectasis, associated with left extra-renal pelvis, 
however, no opaque calculus could be seen within the course 
of the left ureter.  The right kidney appeared unremarkable.  
 
A VA examination from June 1982 documented a history of left 
ureterolithotomy in May 1982 and a history of hypertension, 
with actual blood pressure readings of 140/100 times three.  
A nasal pterygium of the right eye invading the pupillary 
area was noted and vision was not described.  He was noted to 
have mild lumbosacral paravertebral muscle spasms and 
tenderness.  A 22-inch well-healed surgical scar on the left 
flank, non-adherent and non-keloid was noted to correspond to 
the ureterolithotomy.  In a September 1982 rating decision 
the RO denied entitlement to permanent and total disability 
benefits, and noted that the total combined rating for all 
disabilities was 20 percent.  

Throughout the 1980's the veteran was treated for complaints, 
that included low back pain, and "nerves" in February and 
March 1985.  He was treated for abdominal complaints in 
December 1985, and a December 1986 ultrasound revealed no 
significant abnormality, apart from some spondylitic changes 
at L4 and several diverticula of the descending colon and 
sigmoid.  

In September 1987 the veteran underwent a VA urology 
evaluation.  He was noted to have no opaque caliculi along 
renal nor ureteral pathways.  Degenerative lumbar spondylosis 
was also noted on the X-ray.  He was assessed with status 
post left ureterolithotomy and chronic left lumbar pain.  The 
October 1987 orthopedic examination noted complaints of 
severe back pain and findings of tenderness, spasm and 
limitation of motion.  The diagnoses rendered were lumbar 
dorsal lumbar paravertebral myositis; degenerative joint 
disease and spondylosis of the spine.  The veteran's October 
1987 VA psychiatric examination noted symptoms including 
irritability, verbal aggressiveness, apathy, and impaired 
concentration, among others, and diagnosed dysthymic 
disorder, chronic, active.  

By rating decision of December 1987, the RO granted 
entitlement to special monthly pension, based on a combined 
60 percent evaluation for all his disabilities.  Separately, 
the disabilities evaluated were 40 percent for a lumbar spine 
disorder; 30 percent for dysthymic disorder; and 10 percent 
for status post ureterolithotomy and scar. 

In September 1988, the veteran was seen for pain in the left 
lower quadrant, with a history of renal lithiasis given.  In 
May 1989 the veteran underwent a colonoscopy following 
complaints of abdominal pain.  The impression was 
diverticular colon.  In August 1993, he was noted to complain 
of "disbalance" and was observed to be very pale and wanted 
to be seen by mental hygiene.  A history of his recently 
having threatened his wife and grandson with a machete was 
given.  On follow-up evaluation in August 1993, the veteran 
complained of weakness, disbalance and back pain, and 
diagnosed depressive reaction post psychotic episode, and 
vertigo.  

In January 1995, the veteran executed a power of attorney to 
his wife enabling her to attend as his proxy before legal 
proceedings, including bankruptcy proceedings.  

A January 1995 physician's statement noted that the veteran 
was under hospital treatment for high blood pressure, 
spondylosis, nephrolistiasis; and psychiatric problems.  

In written correspondence dated in February 1995, the 
veteran's wife requested that she be considered as a possible 
guardian for the veteran due to his medical conditions 
requiring her complete attendance and also requested aid and 
attendance and housebound benefits.  An undated statement 
noted that the veteran's wife had called and said she was not 
able to bring him in (for some appointment) because of his 
condition. 

The report from a January 1996 VA aid and attendance 
examination noted complaints of weakness, tiredness, 
sleepiness; somnolence; dizziness; burning sensation in the 
anal region; hallucinations; low back pain and anorexia.  He 
was noted to be treated with Motrin, Anaprox and Trancopal.  
His state of nutrition was satisfactory.  His posture was 
erect and gait was normal.  His general appearance was alert, 
oriented, coherent, anxious, nervous and pale.  Blood 
pressure was 150/100.  Respiration was 14.  His upper 
extremities and spine examination showed degenerative joint 
disease (DJD) of the upper extremity joints, with normal 
musculoskeletal function.  His lower extremities and spine 
trunk and neck also revealed DJD.  He was assessed to be 
independent, but needing assistance when having episodes of 
dizziness or weakness due to his abnormal behavior.  In a 
typical day he walked around the house, watered plants, fed 
hens, watched television and read the newspaper.  He could 
ambulate short distances without assistance or aid.  His wife 
managed his financial affairs.  He was assessed to be a 
psychiatric case in the diagnosis.  Other diagnoses included 
high blood pressure denovo; anemia; gastritis; 
diverticulitis; status post nephrectomy and nephrolithiasis 
and lumbar spondylosis.  A psychiatric examination was 
recommended.

The report from the VA psychiatric examination of February 
1996 noted a history of prior treatment for complaints of 
vertigo with Dramamine and of hospitalization in January 1996 
for hematesis.  His complaints were that he feels very weak, 
and that he had been vomiting blood.  A history of upper GI 
with fluoroscopy was reported as completely negative.  His 
complained mainly that he did nothing because he feels too 
weak.  His wife was questioned and described him as very 
irritable and ill humored and that he had thrown people out 
of his house.  Mental status examination revealed a well 
developed, well nourished male who was unshaved and somewhat 
pale.  He was aware of the interview situation and his 
responses were relevant and coherent.  There were no 
delusions, no hallucinations and no description of any 
hallucinatory phenomenon.  There were no suicidal or 
homicidal ideas.  There was basically some description of 
some episodes of anxiety, anger and irritability.  The affect 
was adequate; the mood was somewhat anxious.  He was fairly 
well oriented in person, place and time.  Memory had mild 
lacunar for specifics.  Intellectual capacity was average; 
judgment was fair and insight was poor.  He was considered 
mentally competent to handle VA funds.  The diagnoses 
included no specific mental disorder, GAF was 0.  The opinion 
was given that the examiner could not make a diagnosis of any 
specific psychiatric disorder because the severity of the 
symptoms did not fulfill a diagnostic criteria for any 
specific condition.  He apparently had isolated symptoms.  
The medicine he was taking was not a tranquilizer.  Dramamine 
did more to make him sleepy than any other medication he was 
taking.  

By rating decision of April 1996, the RO continued to deny 
special monthly pension.  At the time of this decision, the 
RO evaluated the veteran's nonservice connected disabilities 
as 40 percent disabling for lumbar spondylosis; 30 percent 
disabling for dysthymic disorder; 10 percent disabling for 
high blood pressure denovo; 10 percent disabling for anemia, 
gastritis; 10 percent disabling for status post left 
nephrectomy and nephrolithiasis and 0 percent for 
diverticulitis.  The combined evaluation was 70 percent 
disabling.  

The report from a May 1997 VA aid and attendance examination 
noted the veteran requiring an attendant in reporting for 
this examination.  He was accompanied by his wife and arrived 
by private ambulance.  He was not hospitalized nor was he 
blind.  Among the disorders addressed was that he had a case 
of renal listiasis and had been passing stones for many 
years.  He claimed to have had surgery with alleged excision 
of the left kidney in 1983, with a history of passing stones 
two years prior following several years without passing 
stones.  He claimed no further episodes since then.  He also 
reportedly suffered from arterial hypertension since the left 
kidney surgery, treated with medication.  Diverticulosis was 
also noted; colon cancer was denied.  He was also noted to 
have anterior osteophyte formation throughout the lumbosacral 
spine, with normal vertebral heights, but spondylosis 
diagnosed.  He never used wheelchairs to move within the 
house or outside.  His height was 66 inches, his weight was 
154 pounds and he was well nourished.  His posture was erect; 
his gait was normal.  His general appearance was well 
nourished and well developed.  His blood pressure was 140/88 
with pulse 80 per minute and respiration 16 per minute.  

On examination of the upper extremities, he was able to 
shave, feed, bathe, dress, and undress himself.  He was also 
able to attend to the needs of nature.  He was said to 
occasionally seek assistance from his wife when he develops 
dizziness, which was relieved with Dramamine.  He claimed to 
experience dizziness with loss of balance with posture 
changes, such as standing up from bed, bending over forward, 
and also without posture changes.  He referred a history of 
low back pain relieved with Anaprox and friction rubs to the 
back.  Examination of lower extremities revealed him to walk 
with adequate propulsion and balance without deficit in 
weightbearing.  He exhibited good turning ability, not 
appearing to lose balance when turning back, which he did 
without problems, not experiencing loss of balance or 
unsteadiness of the gait.  The spine, trunk and neck 
exhibited no deformities of the spine.  Regarding his 
capacity to protect himself, the veteran claimed to develop 
dizziness occasionally with postural changes and even without 
same, but was able to bend forward and touch the floor 
without experiencing a loss of balance.  He claimed dizziness 
may occur occasionally.  Dizziness was said to improve with 
Dramamine.  

His typical day was described as getting up, attending to his 
personal hygiene needs, then laying in bed for awhile after 
doing this.  He would then dress and have breakfast at the 
table, then read the newspaper and walk to the back yard.  He 
would have lunch midday, then go to back to bed and sleep for 
several hours.  He bathed daily between 5 and 7 PM, then 
would have dinner around 7 PM.  After dinner he would watch 
TV, then go to sleep.  He was able to ambulate for 
approximately 100 to 150 feet.  No mechanical aid was 
recommended.  He could leave his home to attend medical 
appointments and buy food and other purposes, but had to be 
taken by car and accompanied.  He appeared capable of 
managing his benefits.  The diagnoses included vertigo; 
diverticulosis coli; renal lithiasis, history of, with left 
kidney nephrectomy by history; degenerative joint disease of 
spin and arterial hypertension, under treatment, controlled.  

The report from the May 1997 VA mental disorders examination 
indicated that the examiners' opinions were basically 
unchanged from their opinions in the previous mental 
disorders examination from 1996 regarding the veteran's 
condition.  The examiners reiterated that there was 
absolutely no evidence of a neuropsychiatric condition, 
although an interview with the veteran's wife described 
strange behavior such as his eating bread from their dog's 
feeding dish.  However, she also indicated that they did not 
seek psychiatric help for him but she just "let him be."  
He was noted to be taking no psychiatric medications, and a 
history of hospital admissions for complaints of vomiting red 
blood was noted, but with no objective evidence of active 
bleeding.  

A records review during this May 1997 VA mental disorders 
examination noted a history of a VA hospital admission where 
he was allegedly unconscious, but no findings of active 
bleeding were found and he refused further gastroenterology 
studies and was discharged without completing treatment.  In 
other instances the probable bleeding was due to the intake 
of anti-inflammatory medications.  This examination also 
noted the veteran to have brought in a certificate from a 
hospital of San Antonio with diagnosis of colon carcinoma and 
there was absolutely no medical evidence of any kind showing 
a diagnosis of colon cancer upon review of the records; the 
only pertinent history was a diagnosis of diverticulosis 
about five years ago.  The veteran talked mostly about his 
multiple medical conditions, specifically his 
gastrointestinal symptoms, referring that he has to be taken 
to the hospital for throwing up blood, and sent home because 
nothing is found.  Mostly he complained about the lack of 
medical attention, the lack of treatment and the attitude of 
the medical personnel.  

He was noted to be a well developed, well nourished male 
brought to the hospital by ambulance.  He was interviewed 
while in a stretcher, was completely aware of the interview 
situation and in full contact with reality.  He was loud 
spoken, with an angry and demanding attitude but agreed to 
answer the questions.  His responses were relevant and 
coherent.  Mostly he complained about practically everything.  
He denied receiving or needing psychiatric treatment and 
denied symptoms such as delusions, hallucinations or suicidal 
thought.  His affect corresponded well to emotional content 
and mood was angry.  He was very well oriented to time, place 
and person, and memory was adequate and organized.  
Intellectual functioning was average, judgment was fair but 
insight was nil.  He was mentally competent to handle VA 
funds.  He was again diagnosed with no specific mental 
disorder, but it was the examiners' beliefs that they were 
dealing mostly with personality characteristics, maybe a 
personality disorder in terms of his behavior, but nothing 
else.  

In August 1997 the veteran underwent a VA examination for his 
colon disorder, with a history of claim for benefits 
secondary to cancer of the colon given.  The review of 
medical records revealed no diagnosis of cancer of the colon.  
He was found to have diverticular disease of the colon and 
several work ups for upper GI bleeding, with most of this 
bleeding not documented while hospitalized.  A barium study 
did show gastroesophageal reflux and mucosal prolapse into 
the duodenal bulby.  He was noted to be on a stretcher, 
complaining of weakness following hematemesis.  He did not 
want more diagnostic tests done, and his wife claimed he had 
had a colonoscopy done in Mayaguez, and would fax a copy of 
the cancer report. 

On examination, the abdomen was soft, depressible and 
nontender.  There was a nephrectomy scar, abdominal wall as 
such was doughy with a palpable left liver lobe.  Stools were 
normal and peristalsis was normal.  A history of upper GI 
bleeding, several in the past year, none really documented 
was noted; with diagnoses of esophageal diverticulum; NSAID-
induced gastritis; peptic ulcer disease mentioned and 
considered, etc., all have been mentioned and considered in 
the record as the cause of upper GI bleed, but bleeding as 
such had not been documented and the barium study had not 
shown anything since except reflux on one occasion.  It was 
noted that the veteran had refused endoscopy last February 
1997, when he had signed out against medical advice.  The 
diagnostic test results indicated that the wife agreed only 
to take the veteran for an abdominal sonogram at the Mayaguez 
clinic, and review of the fax did not support a cancer 
diagnosis.  The GI series reported a reflux in January 1996.  
The diagnoses included gastroesophageal reflux, questionable 
history of upper gastrointestinal bleeding, recurrent; 
mucosal prolapse into the duodenal bulb; diverticular disease 
of the colon and history of cancer of the colon not 
documented.

Among the translated documents from 1998 are a February 1998 
treatment note, which diagnosed peptic acid illness; 
dementia; systemic high blood pressure and high risk of 
falling.  This treatment note showed the veteran to be taking 
Haldol; Sertraline and Tagamet and indicated he could partake 
in physical activity as tolerated.  A statement in support of 
claim from February 1998 states that the veteran was in the 
nursing home and was observed to be totally dependent for the 
tasks of daily life.   

VA treatment notes from 1998 reveal that the veteran's wife 
reported to a social worker for assistance with special 
transportation because the veteran was said to be confined to 
his bed in January 1998.  He was scheduled to undergo an 
endoscopy; arrangements were made through his wife and Social 
worker in June 1998.  He was seen in June 1998 for complaints 
of upper gastrointestinal bleeding, with a history of 
psychosis/Alzheimer's disease also given.  He was diagnosed 
with recurrent upper gastrointestinal bleeding; gastric ulcer 
bleeding and esophageal varices. Another June 1998 treatment 
note indicated he was in a stretcher, and was very restless 
and anxious throughout this time, although he left the clinic 
alert and oriented times three.  

A July 1998 VA examination request noted that Alzheimer's 
disease was now claimed.  In August 1998 an aid and 
attendance examination noted the veteran to be accompanied by 
his wife and he was on a stretcher, purportedly due to poor 
balance.  The wife stated that he is bedridden due to poor 
balance.  He gave a history of upper GI bleeding, with peptic 
ulcer disease and kidney removal in 1983.  A history of 
mental illness was also given, with him using Lansoprazole, 
Haldol and Sertraline.  Subjectively, the veteran was said to 
require an attendant to come to this examination, he was 
noted to be accompanied by his wife and had arrived by a 
stretcher from an ambulance.  He was currently not 
hospitalized; his last admission had been from June to July 
1998 secondary to hematemesis.  The veteran was found not to 
be permanently bedridden; he was able to walk around his home 
unassisted, but according to his wife, he needed help due to 
weakness.  He did not have at best corrected vision or worse 
in both eyes.  He was said to be unable to handle his funds 
and his wife was said to handle his money officially.  As 
referred by his wife, the veteran was said to have urinary 
incontinence and on occasion, bowel incontinence.  He was 
said to have loss of memory with inability to take care of 
himself and difficulty to ambulate secondary to weakness.  
However, there was no pathological (process) that could 
indicate that bedridden situation of this patient.  

On general appearances, he looked well.  He was cooperative, 
alert and oriented.  His height was 67 inches, his weight was 
135 pounds.  He was well built at the present lying down; the 
physician could not evaluate his posture.  His state of 
nutrition was good.  His gait could not be evaluated 
secondary to his bedridden position, even though he could 
walk with help in the house.  The upper extremities were 
assessed as patient unable to perform self-care; there were 
no amputations seen.  The veteran referred that lower 
extremities were having weakness with lack of coordination, 
secondary to his peptic ulcer disease.  He referred that he 
usually stayed in bed and had been in bed for one year 
because of severe weakness and inability to walk.  
Weightbearing could not be evaluated secondary to his being 
in a stretcher.  No amputations were noted.  There were no 
deformities of the lumbar, thoracic or cervical spine.  

Regarding ambulation, he was said to be unable to walk by 
himself or to get to the bathroom unassisted and needed help 
getting from bed and to the bathroom, according to both 
himself and his wife.  Wheelchair was recommended.  The 
veteran was described as able to leave the home or immediate 
premises only for appointments and emergencies.  The 
diagnoses rendered were recurrent upper gastrointestinal 
bleeding; the other diagnoses were deferred pending further 
evaluation.  

The August 1998 VA psychiatric examination revealed the 
veteran to have been brought by ambulance, accompanied by his 
wife, but he was interviewed alone, with all the information 
elicited from him perfectly well.  He referred having no 
psychiatric problems.  He gave a history of recent 
hospitalization for gastrointestinal problems.  He stated 
that he lived alone with his wife at home and having worked 
until 1984, and stopped working after kidney surgery.  He was 
not receiving Social Security benefits.  He was noted to be 
on Haldol; Straline and Lorazepam.  His complaints were 
basically of difficulty sleeping and episodes of feeling very 
anxious.  He was asked in terms of his activities at home, 
and referred that for some unknown reason, he developed 
weakness of his legs and had to ambulate assisted by a 
walking cane and by his wife.  He was not bedridden and 
denied having a wheelchair at home.  He was a well developed, 
well-nourished white male who came in an ambulance stretcher.  
He was well aware of the interview; in full contact with 
reality and able to give all information requested.  Answers 
were relevant, coherent and logical.  The content showed no 
evidence of delusions, no hallucinations and no suicidal or 
homicidal ideas.  The veteran basically complained of 
insomnia and anxiety.  He displayed adequate affect, his mood 
was cooperative and he was oriented in person, place and 
time.  His memory was well-preserved except for some lacunae 
for specifics.  Intellectual functioning was maintained and 
judgment was fair.  Insight was superficial.  He was mentally 
competent to handle VA funds.  

The final assessment upon examination of the veteran, claims 
folder review and Social Industrial Survey, was that there is 
no support for the diagnosis of Dementia.  This had been 
considered in the past, and the opinion has remained 
unchanged.  The veteran was also able to give information 
during a Social Worker's interview.  The diagnoses rendered 
included Axis I, no specific mental disorder; Axis II, 
personality disorder, not otherwise specified; Axis IV, not 
specified and GAF of 0.   

The October 1998 Social and Industrial Survey and Field 
Survey Report, included two home visits, and interviews with 
the veteran, family members and neighbors.  The veteran's 
wife handled his funds as per mutual agreement.  He was 
temporarily living at his daughters, displaced by a hurricane 
from his own home.  The interview took place in his bedroom, 
he was dressed in pajamas and was clean and shaven.  He was 
oriented, coherent and relevant.  He complained of numerous 
somatic problems such as poor sleep; stomach ulcers; 
arthritis and heart burn.  He claimed to spend alot of time 
in bed due to dizzy spells when he walks.  He complained of 
poor appetite since six months ago.  He was said to sometimes 
be assisted by his wife while bathing.  He could dress and 
shave himself.  He walked with some difficulty and could go 
to the living room.  He kept informed of recent events.  He 
complained of having lost 30 pounds.  

His wife was interviewed in the October 1998 social 
industrial survey, and informed that he had been in bed much 
of the time since last year, ate only one meal a day and had 
to be assisted in all activities of daily living.  She 
alleged that he tells her she has bugs and rats over her body 
and that he hasn't read the newspaper or watched TV since 
last year and doesn't converse with anyone.  She indicated 
that his behavior was inadequate and was nervous and 
isolated.  The neighbors interviewed essentially observed 
that he eats poorly and spends alot of time in bed and 
sometimes becomes lethargic conversing with others.

Analysis

For pension purposes, a person shall be considered in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so near helpless or blind as to 
need the regular aid or attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that conditions which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a). 

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rated as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized, to the ward 
or clinical area.  Entitlement to the housebound benefits 
thus requires, as a threshold criterion, that there be a 
single permanent disability ratable as 100 percent disabling.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351 
(1999).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
special monthly pension based on either aid and attendance or 
by virtue of the veteran being housebound.  While the veteran 
was noted to attend his most recent VA aid and attendance and 
psychiatric  examinations on a stretcher, and while he 
claimed a need for assistance in all daily activities, the 
overall medical evidence suggests that there is no 
physiological or psychological reason for his apparently 
bedridden status, most recently noted in the 1998 VA 
examinations.  

The examiner in the July 1998 VA examination essentially 
stated there was no pathological process to explain his 
bedridden situation during this examination.  The reasons 
given for the veteran's remaining on the stretcher throughout 
the examination, including poor balance and weakness, were 
subjective complaints, with no objective evidence to suggest 
either.  This July 1998 examination could not be fully 
completed due to his prone position.  However, the findings 
from the May 1997 aid and attendance examination included his 
complaints of dizziness upon posture changes such as bending 
forward; but when actively put through those motions at that 
time, showed no objective evidence of vertigo.  In the most 
recent complete aid and attendance examination of May 1997, 
the veteran could also walk short distances and attend to his 
daily needs by himself, and demonstrated adequate propulsion 
and balance without deficit in weightbearing upon objective 
examination.  

The findings from the July 1998 examination, which alone 
could suggest a need for aid and attendance included the 
veteran being unable to perform self-care, to walk by himself 
or to get to the bathroom unassisted and needing help getting 
from the bed and to the bathroom, and the recommendation of a 
wheelchair given were based on the history according to the 
veteran and his wife.  However, the record overall calls into 
question the credibility of the veteran regarding his 
allegations as to the nature and extent of his disabilities.  
At different times over the course of his medical treatments 
and evaluations, the veteran has given a history of left 
kidney removal, colon cancer and dementia/Alzheimer's, none 
of which has been shown by the medical evidence of record.  
Regarding his psychiatric evaluations from 1996, 1997 and 
1998, they repeatedly noted no evidence of a psychiatric 
disorder or a cognitive disorder, and basically found a 
personality disorder.  There was no evidence of colon cancer 
as noted in his colon evaluation of August 1997, despite his 
claims of such during this examination.  There is also no 
medical evidence of kidney removal surgery, only that a left 
kidney stone was removed in May 1982, with both kidneys shown 
on X-ray of August 1982, although the veteran gave a history 
of kidney removal on more recent VA examinations.  

In sum, the Board finds, that the objective medical evidence 
does not show the veteran to require assistance on account of 
mental or physical incapacity, or helpless or blind, or so 
near helpless or blind as to need the regular aid or 
attendance of another person.  Nor is the veteran shown to be 
"bedridden" for the purposes of entitlement to special 
monthly compensation. Although there is evidence showing that 
he spends a good amount of time in bed, this appears to be 
more due to his own volition than due to an actual medical 
necessity.

As noted above, in its April 1996 decision, the RO evaluated 
the veteran's nonservice connected disabilities as 40 percent 
disabling for lumbar spondylosis; 30 percent disabling for 
dysthymic disorder; 10 percent disabling for high blood 
pressure denovo; 10 percent disabling for anemia, gastritis; 
10 percent disabling for status post left nephrectomy and 
nephrolithiasis and 0 percent for diverticulitis.  The 
combined evaluation was 70 percent disabling. 

Entitlement to the housebound benefits requires that there be 
one permanent disability ratable as 100 percent disabling 
plus additional separate and distinct disabilities rated at 
60 percent or more, or must be shown to be permanently 
housebound.  In this case it is not shown that the veteran 
has a single disability ratable at 100 percent under the 
regular scheduler criteria plus additional disability ratings 
of 60 percent, nor is the veteran shown to be housebound.  
While the veteran is noted to spend a large amount of time at 
his house, there is no objective medical evidence suggesting 
that he is truly housebound due to disability.

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1Vet. App. 49 
(1990).


ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person or by reason of being 
housebound is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

